Title: To Thomas Jefferson from David Ross, 7 February 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Arrowfield 7 February 1781

By Borrowing and purchasing I have procured a sufficient quantity of Canvass for the 100 tents You mentioned for Colo. Buford also some Cloth which shall be sent to Richmond immediately.
I shall be glad to receive the several Estimates mentioned when I was at Richmond. I am sorry to inform you that the prospect of obtaining supplies becomes every day more discouraging.
Every body I see from the lower Country seem Confident that the Enemy mean to continue at Portsmouth as long as they can hold it. This will enable them to annoy the trade of North Carolina more than ever—add to this another fleet of their ships have entered Cape Fear River. We had this information yesterday at Petersburg. Last night I received a letter from General Parsons from Halifax which confirms it. He says eight ships had got over  the Bar and many others laying off that ’tis suposed to be a Reinforcement to Ld. Cornwallis under the command of G Prevost.
I am with great Respect Your Most huml servant,

David Ross

